FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS LEMUS,                                      No. 11-71092

               Petitioner,                       Agency No. A088-451-845

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Luis Lemus, a native and citizen of Peru, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Lemus failed

to demonstrate past persecution or a well-founded fear of future persecution on

account of a protected ground. See id. at 1098 (mistreatment motivated purely by

personal retribution does not bear a nexus to a protected ground); see also

Santos-Lemus v. Mukasey, 542 F.3d 738, 746-47 (9th Cir. 2008) (rejecting

petitioner’s claim where he “provided no evidence that his opposition to the gang’s

criminal activity was based on political opinion”), overruled on other grounds by

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc). We

lack jurisdiction to consider Lemus’ unexhausted contention regarding a “hybrid”

nexus analysis. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Thus,

Lemus’ asylum and withholding of removal claims fail. See Zetino v. Holder, 622
F.3d 1007, 1015-16 (9th Cir. 2010).

      The 90-day stay of proceedings granted on November 13, 2015, has expired.

Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   11-71092